DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
The claim and specification objections as well as claim rejections under 35 USC 112(b) are withdrawn in view of applicant’s arguments and amendments submitted 2/18/2022.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is a statement of reasons for allowability:  
Considering claim 1, the prior art does not teach or fairly suggest a high efficiency system (200) for evaporation of an effluent liquid, said system having a flush ratio of 1 at an effluent temperature of 70 deg Celsius and a steam ratio of up to 14 at consumption of 10 KWHr/KL of effluent when measured at 25 deg Celsius temperature and a relative humidity of 60; said system comprising an apparatus (100), an effluent holding tank (201) with or without a heat exchanger (202), a control panel (208) and an effluent management system (205), wherein said apparatus (100) comprising: a) a housing with a rear duct and at least one fan duct (110) at an end opposite to the rear duct, b) a plurality of pans (101) positioned between the rear duct and the at least one fan duct; and c) an injection system for supplying with controlled amount of effluent liquid to said plurality of pans from the effluent holding tank (201), wherein, the at least one fan duct comprises at least one fan (104); the plurality of pans (101) having a top surface and a bottom surface, said top surface having guides and/or curvature to maintain uniform layer of effluent liquid on it; the injection system comprises an injection line (105) to guide the effluent liquid to pan (101), an overflow line (106) to prevent effluent from spilling over from pan, and a flush line (107) to drain unevaporated effluent from the pan, said injection line comprising a plurality of orifices or nozzles (111) to spray effluent liquid; the effluent management system (205) controls the level of effluent liquid in the effluent holding tank and movement of effluent liquid through said injection system; the control panel comprises a plurality of sensors to monitor a plurality of variables, a programmable processor, and a gateway for communication between said plurality of sensors and the effluent management system (205); the effluent holding tank (201) is with or without a heat exchanger (202); the flush ratio is the ratio between volume of effluent being injected to the volume of effluent being evaporated; and the steam ratio is the quantity of heat required for the evaporation of 1 Kg of effluent.
Considering claim 10, the prior art does not teach or fairly suggest an apparatus (100) for maximizing evaporation of effluent liquid comprising:a) a housing with a rear duct (109) at one end and a fan duct (110) at an end opposite to the end with rear duct, b) a plurality of pans (101) positioned between the rear duct and the fan duct, said plurality of pans arranged in at least one stack on a frame having a base with levelers and vertical and horizontal supports to hold pans in position; c) an injection system for supplying with controlled amount of the effluent liquid to said plurality of pans from an effluent holding tank (201), and d) a control panel (208); wherein, the fan duct comprises at least one fan; the plurality of pans (101) have a top surface and a bottom surface, said top surface having guides and/or curvature to maintain uniform layer of effluent liquid on it; the injection system comprises an injection line (105) to guide the effluent to pan (101), an overflow line (106) to prevent effluent from spilling over from pan and a flush line (107) to drain unevaporated effluent from the pan, said injection line comprising a plurality of nozzles to spray effluent (111); the control panel comprises a plurality of sensors to monitor a plurality of variables, a programmable processor, an effluent management system (205) to control the level of effluent liquid in the effluent holding tank and movement of effluent liquid through said injection system, and a gateway for communication between said plurality of sensors and 
Considering claim 19, the prior art does not teach or fairly suggest an apparatus (100) for maximizing evaporation of effluent liquid comprising: a) a housing with a rear duct (109) at one end and a fan duct (110) at an end opposite to the end with rear duct, b) a plurality of pans (101) positioned between the rear duct and the fan duct, said plurality of pans arranged in at least two adjacent stacks on a frame having a base with levelers, and a plurality of vertical and horizontal supports to hold pans in position; c) an injection system for supplying with controlled amount of the effluent liquid to said plurality of pans from an effluent holding tank (201), and d) a control panel (208); wherein, the fan duct comprises at least one fan; the plurality of pans (101) have a top surface and a bottom surface, said top surface having guides and/or curvature to maintain uniform layer of effluent liquid on it; the plurality of pans in one stack are at a stepped up position with respect to the pans of other stack adjacent to it; the injection system comprises an injection line (105) to guide the effluent to pan (101), an overflow line (106) to prevent effluent from spilling over from pan, and a flush line (107) to drain unevaporated effluent from the pan, said injection line comprising a plurality of nozzles to spray effluent (111); the control panel comprises a plurality of sensors to monitor a plurality of variables, a programmable processor, an effluent management system (205) to control the level of effluent liquid in the effluent holding tank and movement of effluent liquid through said injection system, and a gateway for communication between said plurality of sensors and the effluent management system; and the effluent holding tank (201) is with or without a heat exchanger (202).
Shiner et al (US 2016/0362307) is regarded as the closest relevant prior art; Shiner teaches a high efficiency system for evaporation of an effluent liquid, said system comprising an apparatus (300), an effluent holding tank (external wastewater source; Para [200]), a control panel (600) and an effluent management system  (616), wherein said apparatus (300) comprising: a housing with a rear end (end 
Clark et al (US 2014/0014277) is regarded as the closest relevant prior art; Clark teaches a plurality of trays 20 comprising overflow drains 24 to overflow to the next tray below are placed in a evaporator tank 10 with an airflow provided by air pump 28 through tank from inlet 30 to vent 36, however Clark does not teach said top surface having guides and/or curvature to maintain uniform layer of effluent liquid on it with the said injection system having an overflow line to prevent effluent from spilling over from pan (the overflow system is separate from injection system).
Haslem (US 2007/0235146) teaches an effluent holding tank (12 in FIg) is optionally with a heat exchanger (D2: Abstract and Claim 15), however does not teach the specifics of the pan or injection system as claimed.
Patey (US 10,442,702 and further citations) teaches designs of an evaporation panel system, however is silent to teach a plurality of pans positioned between the rear duct and the fan duct having a 
ElDifrawi et al (US 4,363,703) teaches a dehmudification system with an air flow passageway, however does not teach the claimed pans and injections system.
Duesel Jr et al (US 9,808,738) teaches a wastewater evaporator with filter chevrons 170 (Fig 9), however does not teach the claimed pans and injections system.
Petrek (US 5,094,721) teaches a multiple effect tray evaporation system with stacked trays where the top serves as evaporator and bottom as condenser, however Petrek does not teach the claimed pans said top surface having guides and/or curvature to maintain uniform layer of effluent liquid on it with the said injection system having an overflow line to prevent effluent from spilling over from pan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772